                                                                                                 E-FILED
                                                                      Tuesday, 02 June, 2020 02:55:56 PM
                                                                            Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                     PEORIA DIVISION

MAVIDEA TECHNOLOGY                          )
GROUP, LLC                                  )
                                            )
                                Plaintiff,  )
                                            )
      vs                                    )       Case No.       1:20-CV-1139
                                            )
JAMIE WARMBIR; CHARLOTTE                    )
WARMBIR; WARMBIR IT SOLUTIONS, )
LLC, an Illinois limited liability company; )
                                            )
                                Defendants. )

                                       NOTICE OF FILING

TO:       Jason Bartell                Michael Powell
          10 E. Main St.               207 W. Jefferson St.
          Champaign, IL 61820          Ste. 602
          jbartell@bartellpowell.com   Bloomington, IL 61701
                                       mpowell@bartellpowell.com

        TAKE NOTICE that I have filed on June 2, 2020, with the Clerk of the United States
District Court of the Peoria Division, Illinois, the following:

      •   Defendant Warmbir IT Solutions, LLC’s Answer to Plaintiff’s Complaint,
      •   Defendant Jamie Warmbir’s Answer to Plaintiff’s Complaint, and
      •   Defendant Charlotte Warmbir’s Answer to Plaintiff’s Complaint

      A True and correct copy of the same are attached hereto and served upon you.

                                             Defendant JAMIE WARMBIR, CHARLOTTE
                                             WARMBIR, and WARMBIR IT SOLUTIONS,
                                             LLC

                                             BY: /s/ A. Christopher Cox
A. Christopher Cox
ARDC # 6296142
Cox & Fulk, LLC
202 North Center Street
Bloomington, IL 61701
(309) 828-7331
christophercox@cfxlegal.com
                                      Certificate of Service


        The undersigned, an attorney, hereby certifies that on the 2nd day of June, 2020, a true and
correct copy of the foregoing Notice of Filing was electronically served for filing and served on
the persons shown below as follows:


       Jason Bartell                  Michael Powell
       10 E. Main St.                 207 W. Jefferson St.
       Champaign, IL 61820            Ste. 602
       jbartell@bartellpowell.com     Bloomington, IL 61701
                                      mpowell@bartellpowell.com

( )    I served this notice by delivering a copy personally to each person to whom it is directed.

()     I served this Notice by mailing a copy to each person to whom it is directed and
       depositing the same in the U. S. Mail at Bloomington, Illinois, with proper postage.

( )    I served this notice by faxing a copy to each person to whom it is directed from (309)
       827-7423.

( X ) I served this notice by emailing a PDF copy to each person to whom it is directed from
      the email address of christophercox@cfxlegal.com

Date: June 2, 2020
                                                                     /s/A. Christopher Cox


A. Christopher Cox
ARDC # 6296142
Cox & Fulk, LLC
202 North Center Street
Bloomington, IL 61701
(309) 828-7331
christophercox@cfxlegal.com
